ITEMID: 001-82370
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ARKWELL v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: No violation of Art. 14+P1-1
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: 5. The applicant was born in 1957 and lives in Gloucestershire.
6. His wife died in March 1998, leaving two children born in 1984 and 1988. His claim for widows' benefits was made on 14 March 1998 and was rejected on 15 September 1998 on the ground that he was not entitled to widows' benefits because he was not a woman. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no security benefits were payable to widowers under United Kingdom law.
7. The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
NON_VIOLATED_ARTICLES: 14
P1
NON_VIOLATED_PARAGRAPHS: P1-1
